DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive.  Specifically, applicant argues that prior art of record do not teach that the threads are executed evenly because critical tasks are executed in higher priority over non-critical tasks.  However, examiner notes that it is the problem that the prior art attempts to solve.  Prior art uses reserved cores for execution of critical threads and non-reserved cores for non-critical threads.  This allows critical threads to be executed timely without slowing down the non-critical threads (paragraph 43, Borlick).  Examiner believes this reads on the claimed “evenly” limitation, and that prior art of record still provides a valid ground of rejection, as attached below.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jayakumar (pub # US 20170286333 A1) in view of Borlick et al (pub # US 20180046507 A1, hereinafter Borlick).
Regarding claim 1, Jayakumar discloses a server system (system shown in figure 5A, note systems can be a server, paragraph 49) comprising: processor (CPU 500) including a plurality of central processing unit (CPU) cores (multiple cores, figure 5A) configured to execute threads corresponding to each of the plurality of CPU cores (threads, paragraph 93); a flash array system  (flash memory, paragraph 52) coupled with the processor and including a plurality of memory devices configured to couple to the designated CPU cores corresponding to the threads related to the flash array system ( ) 
Jayakumar does not disclose that the threads are evenly distributed among the designated CPU cores.  However, Borlick discloses wherein the threads are evenly distributed among the designated CPU cores (task schedule 132 distributes threads of tasks for execution, and ensures critical task are executed timely by executing them on reserved cores and not slowing down on-critical tasks, paragraph 36, 43).  Teachings of Jayakumar and Borlick are from the same field of multi-core processing systems.
Therefore, it would have been obvious at the time of invention for a person of ordinary skill in the art to combine teachings of Jayakumar with Borlick by including a task scheduler for the benefit of ensuring timely execution of critical tasks without impacting non-critical threads (paragraph 43, Borlick).
Regarding claim 2, the combination above discloses the server system recited in claim 2 wherein the evenly distributed workload threads and interrupt handlers are a total number of the plurality of memory devices divided by a total number of the designated CPU cores cores (given Jayakumar’s teachings to efficient pipeline execution in paragraph 2, one of ordinary skill in the art to readily recognize to maximize performance, cores are kept from idle by a fairly distributed task scheduler; many algorithms are known in the art at the time of invention to distribute workload to maximize efficiency and/or performance, the exact algorithm would be an obvious design choice for one of ordinary skill in the art).
Regarding claim 3, the combination above discloses the server system recited in claim 2, wherein the plurality of CPU cores of the processor include system CPU cores to execute the threads related to the processor (reserved cores, Borlick, paragraph 7).
Regarding claim 4, the combination above discloses the server system recited in claim 3 wherein the total number of the designated CPU cores is a total number of the plurality of CPU cores subtracted by a total number of the system CPU cores (cores are grouped into reserved and non-reserved, Borlick, paragraphs 7-8).
Regarding claim 5, the combination above discloses the server system recited in claim 1, wherein the server system further comprises interrupt handlers to coordinate the threads between the designated CPU cores and the plurality of memory devices (interrupt handlers, paragraph 211, Jayakumar).
Regarding claim 6, the combination above discloses the server system recited in claim 5, wherein the threads have priority of execution with respect to the interrupt handlers (priorities for critical tasks, Borlick, paragraph 53; note interrupts are critical task as known in the art).
Regarding claim 7, the combination above discloses the server system recited in claim 6, wherein the threads are related to the flash array system with the highest priority (many algorithms are 
Regarding claim 8, the combination above discloses the server system recited in claim 5 wherein the flash array system includes the plurality of memory devices allocated to the host CPU cores, respectively (allocation of resources, including memory/buffer space; paragraph 100, Jayakumar).
Regarding claim 9, the combination above discloses the server system recited in claim 8 wherein the interrupt handlers are distributed among the plurality of CPU cores by assigning the interrupt handlers to the plurality of CPUs in an order based on identification numbers of the plurality of CPUs (interrupt logic coupled to the cores, figure 18; paragraph 159; Jayakumar; note the algorithm to assign interrupt handlers is an obvious design choice to one of ordinary skill of art, and readily in the art as resource arbitration).
Regarding claim 10, the combination above discloses the server system recited in claim 1 wherein the designated CPU cores are isolated from idle state of the processor (given Jayakumar’s teachings to efficient pipeline execution in paragraph 2; one of ordinary skill in the art to readily recognize to maximize performance, cores are kept from idle during execution).
Regarding claim 11, the combination above discloses the server system recited in claim 1, wherein further comprises a PCIe link coupled with the processor (PCIe links, paragraph 93, Jayakumar), wherein the PCIe link includes at least a PCIe switch (PCIe bridge implemented using a memory controller, paragraph 93, Jayakumar).
Regarding claim 12, the combination above discloses the server system recited in claim 11, wherein the PCIe link is coupled with the flash array system (components are connected through ring connect 508, figure 5A, Jayakumar).
Regarding claim 13, the combination above discloses the server system recited in claim 12, wherein the flash array system includes a solid state drive (SSD, paragraph 146, Jayakumar).
Regarding claim 14, the combination above discloses the server system recited in claim 12, wherein the PCIe switches are coupled with the plurality of memory devices (caches, DMI, etc.., figure 5A, Jayakumar).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C SUN whose telephone number is (571)272-2675.  The examiner can normally be reached on Monday - Friday, 12-8:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT C SUN/Primary Examiner, Art Unit 2181